                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                  PITTSBURGH

ANTRON TALLEY,                                    )
                                                  )
               Plaintiff,                         )             2:14-CV-01411-CRE
                                                  )
        vs.                                       )
                                                  )
MR. ORLANDO H. HARPER, WARDEN;                    )
MR. EMERICK, DEPUTY WARDEN;                       )
                                                  )
MRS. ROBIN DEVAUGHN, MEDICAL                      )
SUPER.; MARIA BETH LONG, NURSE;                   )
MRS. CARLA IVAN, NURSE; MR.                       )
RUBBLE, SERGEANT; MR. RAIBLE,                     )
(CERT) SGT.; MR. ARLOTTA,                         )
CORRECTION OFF.; MR. BROJOVICH,                   )
                                                  )
CORRECTION OFF.; MR. ZOLLER,                      )
CORRECTION OFF.; MR. BUTLER,                      )
CORRECTION OFF.; AND                              )
CORRECTION'S EMERGENCY                            )
RESPONSE TEAM, (CERT);                            )
                                                  )
               Defendants.                        )


                                          ORDER

       AND NOW, this 13th day of March, 2019, after consideration of the motion for summary

judgment pursuant to Federal Rule of Civil Procedure 56 (ECF No. 187) filed by the Corrections

Defendants,

       IT IS HEREBY ORDERED that for the reasons set forth in the accompanying

Memorandum Opinion, said motion is GRANTED in part and DENIED in part.

       IT IS FURTHER ORDERED that Plaintiff shall substitute the unnamed John Doe

Defendants of the CERT Team by April 1, 2019 or the claims against those individuals will be

dismissed with prejudice.




                                              1
                                  By the Court:

                                  s/ Cynthia Reed Eddy
                                  Cynthia Reed Eddy
                                  Chief United States Magistrate Judge

cc:   ANTRON TALLEY
      GU 9829
      SCI Forest
      P.O. Box 945
      Marienville, PA 16239




                              2
